Citation Nr: 1102567	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Evaluation of onychomycosis, currently rated as 
noncompensable.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from June 2000 to June 2004.

This matter came before the Board of Veterans' Appeals (the  
Board) on appeal from a January 2009 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional 
Office  (RO). 

A videoconference hearing in front of the undersigned Veterans 
Law Judge was held in October 2010.  A transcript of the hearing 
has been associated with the claim file.

The issue of the evaluation of onychomycosis and service 
connection for bipolar disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy.  

2.  PTSD is attributable to service.  




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West  2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty  
to assist, such error was harmless and need not be further 
considered. 

Legal Criteria and Analysis

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease  
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C.  §§ 1110 (wartime service), 1131 (peacetime service).  To  
establish a right to compensation for a present disability, a  
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and  
the disease or injury incurred or aggravated during service"- the  
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d  
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362  
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the  
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App  
128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the  
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear,  
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

Initially, the Board notes that the appellant has asserted that 
his disability is the result of combat.  A review of the record 
shows the appellant was deployed to Iraq in support of Operation 
Iraqi Freedom.  Moreover, his DD 214 shows that he has been 
awarded the Combat Action Ribbon.  As such, the provisions of  38 
U.S.C.A. § 1154 (West 2002) and the provisions of 38 C.F.R.  § 
3.304(f) relating to combat are for application.   

Factual Background

Service treatment records are completely silent for any 
complaints of or treatment for a psychiatric disorder.  They do 
show the appellant was deployed to Iraq in support of Operation 
Iraqi Freedom.

An August 2008 VA psychiatric consult notes the appellant 
reported no mental health problems prior to his tour in Iraq.  He 
reported that during his time in Iraq he saw a lot of death and 
he himself killed a number of people.  He reported recurrent and 
intrusive distressing recollections of his time in Iraq.  He 
reported he has nightmares of Iraq and several times he has 
become violent and attacked his wife during his sleep.  He 
endorsed feelings of physiological and psychological arousal when 
exposed to reminders of his time in Iraq.  He tries to avoid 
thoughts, feelings, conversations, activities, places and/or 
people that remind him of his time in Iraq.  He reported 
diminished interest in participation in activities he used to 
enjoy.  He has problems with irritability and outbursts.  

Mental status examination showed he was not spontaneous with 
conversation although he was cooperative with answering 
questions.  Affect was restricted, speech pattern was normal, 
conversation revealed organized linear thinking, no evidence of 
psychosis, and mood seemed sad and somewhat despondent.  He 
denied any suicidal ideations or intent.  Insight and judgment 
seemed intact.  He was diagnosed with PTSD, combat related.  The 
diagnosis was rendered by a Nurse Practitioner.  

In October 2008, the appellant underwent an MMPI-2 prior to his 
VA examination.  The psychologist who administered the exam noted 
that he gave a valid profile.  There was no evidence of 
exaggeration or minimization.  There were three major areas of 
interest.  He reported somatic distress and preoccupation.  His 
profile was strongly suggestive of PTSD.  He noted Keane PTSD 
scale is highly significant, a fortiori since he is not simply 
reporting high levels of anxiety.  His personality configuration 
presents a worrisome complex of high levels of anger, social and 
self alienation, approval of aggression, and a high level of self 
reported disconstraint.  He is also experiencing problems with 
severe estrangement from society, and feeling out of control and 
at the mercy of irrational internal and external forces.  

The appellant was afforded a VA examination in October 2008.  At 
the time he reported he has nightmares and has hit his wife a 
couple of times when he is asleep.  He prefers not to be in 
crowds.  He leaves the lights turned on which he never used to do 
before.  He changes jobs every year and is very temperamental.  
Objective findings included mood swings, sleep disturbances 
sleeping only six hours and at times three to four hours, 
nightmares twice a week, racing thoughts, he gets easily 
distracted, has rapid speech and reckless behavior by spending 
money he does not have. He reported that he was deployed to Iraq.  
He described an incident during which he got into mortar fire, 
returned fire, and captured two or three guys.  Also, having to 
shoot at cars that would not stop at road blocks.  

Mental status examination revealed no impairment of thought 
process or communication.  No delusions or hallucinations.  Eye 
contact was good.  He had no inappropriate behavior, no suicidal 
or homicidal ideations or thoughts, plan or intent.  He has the 
ability to maintain minimum personal hygiene and other basic 
activities of daily living.  He is oriented to person, place and 
time.  The only obsessive behavior is that he keeps his lights on 
when he goes to sleep.  He denied panic attacks but reported 
depression.  He denied impaired impulse control but reported 
nightmares and impaired sleep.  The examiner opined the appellant 
met the symptoms for bipolar disorder.  Regarding PTSD, he stated 
there are many symptoms that overlap with bipolar disorder and 
that he does not seem to have met the diagnostic criteria for 
PTSD.  In his opinion, bipolar disorder needed to be treated 
properly prior to being able to diagnose PTSD.  He provided a 
diagnosis of bipolar disorder and rule out PTSD.  

A psychiatric nurse practitioner note of April 2009 notes that 
after interviewing the appellant and his wife, the appellant 
certainly has symptoms of PTSD.  

A June 2009 Addendum from the October 2008 VA examiner states 
that the examiner continued to opine the appellant did not 
exhibit symptoms of PTSD, but instead he suffers from bipolar 
disorder which is not being treated properly.

An August 2009 letter from the appellant's wife states that the 
appellant changed upon his return from Iraq to the point where he 
could not even hug his family.  She stated she could not wake him 
up because he would wake up fighting her.  She could not approach 
him from behind if she did not warn him.  He needed to have guns 
close by and when in public, he had to have his back to the wall 
so he could see everything.  He avoids his children and can no 
longer concentrate much.  

VA records of January 2010 note the appellant exhibited symptoms 
of PTSD.  

A VA psychiatrist note of April 2009 notes the appellant reported 
he is not sleeping well and he has separated from his wife.  He 
reported during his deployment in Iraq he was an infantryman and 
was often engaged in combat.  He was not wounded and did not see 
any members of his unit being injured.  However, he did see men 
fall during combat and later on saw the bodies of the fallen men.  
He witnessed burned cars with burned bodies still in them.  One 
particular event caused the most difficulty for him, one day when 
he was sent on patrol and a bus failed to stop at a checkpoint 
and posed an immediate threat to other Marines, so he and the 
other men opened fire on the bus and when they approached the bus 
they realized women had been used as shields and were now dead in 
the bus.  The examiner noted that these traumatic experiences 
continue to cause disruption in the appellant's life.  He abused 
alcohol during the years following deployment.  He reported very 
poor sleep getting only three to four hours of sleep.  He 
reported nightmares and easily being startled.  

Objective examination shows he displayed no psychomotor agitation 
or retardation.  His mood is OK and his affect is normal.  Speech 
is normal with regard to rate, volume and tone and is not 
pressured.  Thought process is linear with no looseness of 
associations.  He denied any thoughts of harming himself or 
others and denied any auditory or visual hallucinations.  His 
memory and concentration was grossly intact.  He had good insight 
and fair judgment.  The assessment was chronic PTSD.  

In light of the above, the Board finds that service connection 
for PTSD is warranted.  In this regard, the Board is mindful that 
the October 2008 VA examiner noted that the appellant was 
suffering from bipolar disorder and not PTSD and reaffirmed his 
opinion in a June 2009 addendum.  However, in August 2008, he was 
diagnosed with combat related PTSD.  In October 2008, the 
psychologist found that the results of his MMPI-2 were strongly 
suggestive of PTSD.  In March 2009, he was noted to have definite 
symptoms of PTSD.  In April 2009, a psychiatric nurse 
practitioner diagnosed him with PTSD.  In January 2010, he was 
noted to have PTSD symptoms.  Finally, in April 2010, a 
psychiatrist diagnosed him with chronic PTSD based on his 
reported in-service combat related stressors.  

As noted above, the appellant was awarded the Combat Action 
Ribbon and his record shows he was deployed to Iraq.  As such, 
the reported combat related stressors are accepted under 38 
C.F.R. § 3.304(f) and 38 U.S.C.A. § 1154(b).  

The Board has an obligation to review all the evidence of record 
and weigh that evidence.  We find that there is competent 
positive evidence and competent negative evidence.  However, when 
all the documents are compared, we are left with an unmistakable 
conclusion that reasoning and detailed reports of the August 2008 
examiner and April 2010 are more persuasive than that of the 
October 2008 VA  examiner.  Indeed, significantly, the October 
2008 examiner did not discuss the findings of the MMPI-2 
examination.  Moreover, he did not conclusively rule out PTSD.  
Instead, he provided a diagnosis of rule out PTSD and reiterated 
in his June 2009 addendum that in his opinion, the bipolar 
disorder needed to be treated properly before a diagnosis of PTSD 
could be rendered.  As such,  the Board notes that there is 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred and a link between the 
current symptoms and the claimed in-service stressors.  After 
reviewing the record, the Board finds that service connection for 
PTSD is warranted.  The Board concludes that the overall record 
verifies the appellant's participation in combat.  We also find 
that the appellant's in-service events were determined to be some 
of the stressors leading to a diagnosis of PTSD.   As such, the 
Board finds that the claim should be granted.  

In reaching this determination, the Board is not adopting a 
treating physician rule.  However, we are far more impressed with 
the uniformity of the treating personnel than the reasoned 
opinion of the C and P examiner.  As noted by the Court, the 
probative value of medical evidence is based on the medical 
expert's personal observation of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).  Here, particularly when presented 
with psychometric testing, we find that the opinions of the 
examiners who have spent more time observing the appellant are 
more probative.  To the extent that the examiners disagree as to 
what constitutes a stressor, such issue is resolved in favor of 
the appellant.


ORDER

Service connection for PTSD is granted.  


 



REMAND

The appellant was awarded service connection for onychomycosis in 
January 2009 and was assigned a noncompensable evaluation.  He is 
seeking a higher evaluation.  

The Board notes that service connection was granted without the 
benefit of a VA examination but rather was based on service 
treatment records and post-service VA treatment records showing 
treatment and diagnosis of onychomycosis.  A review of the claim 
file shows that the most recent treatment records on file showing 
findings related to onychomycosis are from January 2005.

At the videoconference hearing of October 2010, the appellant 
testified that he has onychomycosis in almost all of his 
toenails.  Records of January 2005 noted a fungal infection in 
the left big toenail and in some of the other toenails.  But the 
treatment record was not specific.  Moreover, the appellant's 
testimony, in essence is an allegation that his condition has 
worsened since last examined in 2005.  Accordingly, another 
examination should be conducted to determine the current level of 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, the Board notes that the appellant filed a claim for 
service connection for PTSD which has been granted in the 
decision above.  The Court has held that claims for service 
connection for PTSD may encompass claims for service connection 
for other psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In the instant case, the record shows that the 
appellant has been diagnosed with major bipolar disorder.  
Indeed, a VA examination report of October 2008, shows a 
diagnosis of bipolar disorder.  The RO has not adjudicated this 
claim.  Pursuant to the holding in Clemons, the Board finds that 
there is a pending claim for service connection for bipolar 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA 
examination to determine the current 
nature and severity of his onychomycosis.  
The examiner's report should set forth all 
complaints, findings, and diagnoses for 
each toe.  The claim file should be made 
available to the examiner for review.

2.  The AOJ should determine whether there 
are relevant, outstanding VA treatment 
records concerning onychomycosis.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
bipolar disorder and issue a rating 
decision.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


